Exhibit 10.75 FIRST AMENDMENT TO LEASE This First Amendment to Lease (the “First Amendment”) is entered into as of October 21, 2015, by and between INTERNATIONAL CORPORATE CENTER LLC, (successor-in-interest to Faros Corporate Center Rye LLC), having an office at 655 Third Avenue, 28th Floor, New York, New York 10017, as Landlord, and GLOBAL GOLD CORPORATION, having an office at 555 Theodore Fremd Avenue, Rye, New York 10580, as Tenant. W I T N E S S E T H : WHEREAS , Faros Corporate Center Rye LLC, predecessor to Landlord and Tenant, entered into that certain Standard Form of Office Lease dated as of March , 2011 (the “Original Lease”), pursuant to which Landlord leased to Tenant and Tenant leased from Landlord certain office space more fully described in the Original Lease (the “Premises”) in the building located at 555 Theodore Fremd Avenue, Rye, New York (the “Building”). WHEREAS , Landlord and Tenant desire to further extend the term of the Original Lease and amend the provisions of the Original Lease as provided in this First Amendment to Lease (the “First Amendment” and together with the Original Lease, the “Lease”). NOW, THEREFORE , the parties agree as follows: 1.
